Orders of Appellate Division reversed and those of Special Term reinstated, as follows: The first cause of action is dismissed for the reasons set forth in the dissenting opinion in the Appellate Division; the defense of laches and estoppel is stricken from the amended answers to the second cause of action upon the ground that it is insufficient in law. Questions certified Nos. 1 and 4 answered in the negative; questions Nos. 2 and 3 not answered. No opinion.
Concur: Judges Desmond, Dye, Fuld and Van Voorhis. Chief Judge Conway and Judges Froessel and Burke dissent and vote to affirm the order of the Appellate Division holding the first cause of action sufficient.